Appeal from an order of the Albany County Surrogate’s Court which denied the application of appellant to vacate and set aside the order approving the adoption of his daughter by his brother and sister-in-law. The infant is the child of appellant and his former wife Ruth. They had separated and the child of the union lived and resided with the respondents, the present foster parents. Upon the consent of the appellant and his former wife, and after the infant had resided with the respondents for more than six months, the order for the adoption was made and granted. The court had made- a careful examination of all the parties before the original order was made, had one or more interviews with the appellant, who had also been interviewed by the executive secretary of the Albany Jewish Social Service. Ho reason is advanced for the annulment of the order of adoption. The order denying the application to vacate is affirmed, with $25 costs. All concur. [See post, p. 965.]